Citation Nr: 0507855	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to July 1945.  
The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In the judgment of the Board, an additional medical opinion 
was warranted by the medical complexity involved in the 
appeal.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2004).  In correspondence dated in August 2004, 
the Board advised the appellant and her authorized 
representative that the Board requested an expert medical 
opinion in her case.  38 C.F.R. § 20.903(a) (2004).  In 
November 2004, the Board obtained an opinion from an 
Independent Medical Expert (IME) with respect to certain 
medical issues arising from the claim.  The Board furnished a 
copy of the medical opinion to the appellant and her 
representative and allowed a period of 60 days within which 
to respond pursuant to 38 C.F.R. § 20.903(a) (2004).  In 
February 2005, the appellant's representative submitted 
additional medical evidence accompanied by appellant's signed 
waiver of initial RO consideration of both the IME opinion 
and the new evidence submitted by the appellant's 
representative.  See Board of Veterans' Appeals:  Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(September 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.  Id.  

FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The Certificate of Death indicates that the veteran died 
on November [redacted], 2001, and lists his immediate cause of death 
as ischemic cardiomyopathy due to or as a consequence of 
atherosclerotic coronary artery disease, critical aortic 
stenosis, and chronic renal failure.  

3.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound to the right chest, 
moderate injury to Muscle Group II, rated at 20 percent 
effective from April 1, 1946, and pleuritis, chronic 
adhesive, right secondary to shell fragment wound rated, at 
20 percent effective from April 1, 1946.

4.  The evidence of record is in conflict of the material 
fact of a relationship between the cause of the veteran's 
death and his military service.


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
service or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2002, the RO advised the appellant of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the appellant of the information and evidence necessary to 
substantiate her claim.  

The Board acknowledges that the March 2002 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim, or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
appellant for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the appellant, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the May 
2002 rating decision and December 2002 Statement of the Case 
(SOC), which together provided the appellant with notice as 
to the evidence needed to substantiate her claim and the 
reasons for the denial of the claim.  The SOC provided the 
appellant with notice of all the laws and regulations 
pertinent to her claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained a VA expert medical opinion on the etiology of the 
cause of the veteran's death in December 2002.  As previously 
noted, the Board obtained an IME opinion on the etiology of 
the cause of the veteran's death as warranted by the medical 
complexity involved in the appeal.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.         

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (a)(2004).  For a service-connected 
disability to constitute the principal (primary) cause of 
death, it must singly or jointly with some other condition be 
the immediate or underlying cause of death or be 
etiologically related thereto.  38 C.F.R. § 3.312 (b)(2004).  
For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c)(2004).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

During the veteran's lifetime, service connection was 
established for shrapnel fragment wound to the right chest, 
moderate injury to Muscle Group II, rated at 20 percent 
effective from April 1, 1946, and pleuritis, chronic 
adhesive, right secondary to shrapnel fragment wound rated at 
20 percent effective from April 1, 1946.

The Certificate of Death indicates that the veteran died on 
November [redacted], 2001, and lists his immediate cause of death as 
ischemic cardiomyopathy due to or as a consequence of 
atherosclerotic coronary artery disease, critical aortic 
stenosis, and chronic renal failure.  

The veteran underwent a VA respiratory examination in 
September 2001.  Based on the examination results, S.R., M.D. 
provided the following diagnoses:  shrapnel fragment wound 
injury, right lung and chest in 1944, status post surgery, 
residual local scars; right lung cancer by history, not 
received any specific treatment; atherosclerotic heart 
disease with recurrent myocardial infarction, status post 
angioplasty three times (2D echocardiogram revealed moderate 
to severely reduced estimated ejection fraction of 30 
percent); severe aortic stenosis; congestive heart failure; 
peripheral vascular disease, status post left carotid 
endarterectomy; abdominal aortic aneurysm by history; 
hypercholesterolemia; and hypertension.

In an August 2001 letter, W.J.C., M.D. of Eastlake 
Cardiovascular Associates, reported that he had treated the 
veteran several times over the past year.  Dr. W.J.C. 
indicated that the veteran had arteriosclerotic heart 
disease, severe aortic stenosis, and moderate left 
ventricular dysfunction.  Dr. W.J.C. maintained that none of 
these disorders was related to the veteran's "pulmonary 
disease."  Dr. W.J.C. noted however that the veteran did 
also have some pulmonary hypertension, some of which could be 
due to "chronic lung disease."  Dr. W.J.C. added that this 
could contribute to the veteran's chronic shortness of 
breath. 

In a September 2001 letter, M.O.G., D.O., F.A.C.C. of 
Eastlake Cardiovascular Associates, reported that the veteran 
had been a patient under his care for the last year.  Dr. 
M.O.G. indicated that the veteran had a history of critical 
aortic stenosis, critical coronary artery disease, history of 
class III to IV congestive heart failure, and severe left 
ventricular systolic dysfunction.  Dr. M.O.G. noted that it 
was his understanding that the veteran was wounded in the war 
and sustained shrapnel to his lungs.  Dr. M.O.G. maintained 
that even though the veteran did have critical valvular heart 
disease and coronary artery disease, it was also a 
possibility that this injury might be contributing to the 
veteran's severe disability.  

In an April 2002 letter, H.R.M., M.D., F.A.C.S., of 
Diplomate-American Board Surgery, Diplomate-Board of Thoracic 
Surgery, indicated that he did not review the veteran's 
service medical records.  Dr. H.R.M. reported that he 
believed that there were several factors related to the 
veteran's cardiac condition that had not been mentioned 
previously.  Dr. H.R.M. noted that several studies had shown 
that the veteran had pulmonary hypertension.  Dr. H.R.M. 
referenced an echocardiogram conducted on April 23, 2001.  
Dr. H.R.M. opined that the veteran's "chronic pleuritis 
[was] probably the underlying factor in the etiology of the 
pulmonary hypertension."  As support for the foregoing 
conclusion, Dr. H.R.M. referenced a "classic paper" titled, 
Pulmonary Hypertension and Pleural Constriction with 
Speculation on a Pulmonary Vasoconstrictive Substance, by 
E.D.R., among others, dated in 1966.  Dr. H.R.M. reported 
that the "classic paper" "showed that pleural restriction 
for many years resulted in compression of the pulmonary 
vascular bed-and it did not have to be great an amount, and 
could be localized, and unilateral."  Dr. H.R.M. added that 
E.D.R.'s group "postulated that a hormonal substance could 
be involved, making the situation the eqiivalent [sic] of the 
Goldblatt Kidney, which results in renal hypertension."  Dr. 
H.R.M. then noted that the veteran's "chest wound and its 
sequelae [were] examples of this" and that "[t]his could 
certainly be related to the Ischemic Cardiomyopathy stated on 
his Death Certificate."  Dr. H.R.M. maintained that he 
consulted with Dr. M.S., a pulmonary specialist in 
Pittsburgh, and a member of the faculty of the University of 
Pittsburgh Medical Center, and he concurred with Dr. H.R.M.'s 
statements regarding the veteran's pulmonary hypertension.  

Dr. H.R.M. then opined that one other factor involved in the 
etiology of the veteran's cardiac disorder was his history of 
cigarette smoking.  Dr. H.R.M. referenced a RO rating 
decision and noted that the diagnosis of post-traumatic 
cerebral syndrome with nervousness was listed.  Dr. H.R.M. 
indicated that he believed that post-traumatic cerebral 
syndrome with nervousness was now known as post-traumatic 
stress syndrome.  Dr. H.R.M. then noted that "[t]his [was] a 
factor in [the veteran's] heavy use of drugs and nicotine."  
Dr. H.R.M. contended that cigarettes were a known etiological 
agent in the development of coronary artery disease.  

In a December 2002 VA medical expert opinion from Dr. S.R. 
(who examined the veteran in September 2001), he noted that 
he reviewed the veteran's claims file, including the 
September 2001 VA examination report and Dr. H.R.M.'s April 
2002 letter.  Dr. S.R. noted that the veteran had been having 
shortness of breath since 1980 and likely related to his 
cardiac problems.  Dr. S.R. reported that per heart 
catheterization dated March 16, 1999, the veteran had 
moderate aortic stenosis with old myocardial infarction and 
triple vessel disease, but no pulmonary hypertension at that 
time.  Dr. S.R. noted that pulmonary hypertension was noted 
in subsequent 2D echocardiogram tests conducted on January 8, 
2000, September 2, 2000, and April 23, 2001.  Dr. S.R. added 
that there was no mention of pulmonary hypertension on 2D 
echocardiogram report dated July 20, 2001.  Dr. S.R. noted 
that therefore he believed that the veteran's pulmonary 
hypertension was likely secondary to his cardiac problems.  
Dr. S.R. explained that pleural disease (fibrothorax) could 
cause pulmonary hypertension, but fibrosis should be massive 
and large extent, and pulmonary hypertension was usually 
persistent and chronic.  Dr. S.R. maintained that the veteran 
had minimal pleural fibrosis, as there was no evidence of 
pulmonary hypertension as per cardiac catheterization 
findings on March 16, 1999.  Dr. S.R. noted that he reviewed 
the veteran's old x-rays taken in 2001, along with a 
radiologist.  Dr. S.R. maintained that there was no obvious 
gross pleural scarring or fibrosis.

Dr. S.R. then commented that the veteran's severely decreased 
forced expiratory volume in one second/forced vital capacity 
ratio, as per the September 2001 pulmonary function tests, 
was related to poor effort and was not very informative.  Dr. 
S.R. noted therefore that he could not comment on its 
relation to the veteran's shell fragment wound or pleuritis.  
Dr. S.R. concluded that it was his opinion that the veteran's 
service-connected chest injury and adhesive pleuritis were 
not likely to cause pulmonary hypertension. 

In a November 2004 IME opinion, K.E.W., D.O. referenced and 
discussed pertinent records from the veteran's claims file, 
including the results from echocardiograms (July 26, 1993, 
January 21, 1994, November 23, 1994, January 11, 1995, 
September 22, 2000, January 8, 2000, April 23, 2001), cardiac 
catheterization (March 16, 1999), and pulmonary function 
studies (September 17, 1981, November 9, 1994, September 7, 
2001) as well as Dr. W.J.C.'s August 2001 letter and Dr. 
H.R.M.'s April 2002 letter.  Dr. K.E.W. noted that the 
veteran's echocardiography revealed a gradual worsening of 
valvular heart disease (specifically, aortic stenosis and 
mitral valvular disease) and there was an evolving increase 
in pulmonary artery pressures unaccompanied by right 
ventricle dysfunction.  In regard to the question of whether 
it was likely or less likely or at least as not that the 
veteran's pulmonary hypertension was caused or aggravated by 
his shell fragment wound to the right chest and/or chronic 
adhesive pleuritis, Dr. K.E.W. provided the following 
response:

The basis of the pulmonary hypertension related to 
the shell wound would be the development of 
restrictive pulmonary disease.  In other words, the 
pleural, which surrounds the lung would have 
essentially restricted the motion of the lung and 
the consequence of this restriction would have been 
an increase in the pulmonary pressures.  From the 
perspective of the reviewer, it would seem less 
likely that the Veteran['s] pulmonary hypertension 
was caused or aggravated by the residuals of the 
shell fragment.  The basis for this opinion relates 
to the information described in the above studies.  
Approximately 37 years after the original injury, 
the Veteran underwent pulmonary function studies, 
which were essentially reported as normal with no 
evidence of any restrictive physiology.  It would 
seem most likely that a restrictive process that 
would [have] begun in 1944 (based upon the history 
reported and the initial chest x-rays undertaken at 
that time), would have manifested some evidence of 
restrictive physiology on pulmonary function study 
approximately 37 years later.  Subsequent pulmonary 
function tests were difficult to interrupt 
consequent to the Veteran['s] effort.  Similarly, 
the Veteran's echocardiograms, from which there is 
an estimate of pulmonary artery pressures did not 
reveal significant elevations in pulmonary artery 
pressures approximately 40 years after the 
causative event.  In fact, the patient's initial 
echocardiographic pulmonary artery pressures 
revealed that the pulmonary artery pressures were 
normal.  Similarly, the right ventricle, which 
pumps the blood into the lungs and often dilates in 
response to pulmonary artery pressure elevations, 
was normal throughout all echocardiographic 
evaluations up to the patient's death.  This would 
suggest that there was no evidence of right 
ventricular dysfunction consequent to the elevated 
pulmonary artery pressure.  Given the Veteran['s] 
significant valvular disease manifested as critical 
aortic stenosis and significant mitral valvular 
disease, it is more likely that the elevations of 
pulmonary artery pressures were related to the 
mitral valve abnormalities and ischemic 
cardiomyopathy.  It should also be noted that 
isolated pulmonary hypertension, if in fact related 
to a restrictive pulmonary physiology in the 
pulmonary parenchyma, would not precipitate left 
ventricular failure or dysfunction nor account for 
any of the valvular disease from which the patient 
apparently died.  Similarly, it is important to 
recognize the patient's war wounds were confined to 
one hemithorax and did not involve the other lung.  
It would be very unusual for unilateral restrictive 
disease with chest x-rays that were not grossly 
abnormal to evolve into a degree of pulmonary 
hypertension.  In summary, it is the opinion of 
this reviewer that the patient's pulmonary 
hypertension was less likely (less than 50% 
probability) to be caused by or aggravated by the 
residuals of the shell wound fragment.

Dr. K.E.W. concluded that the veteran's cause of death was 
related to severe cardiac disease in the form of critical 
aortic stenosis, atherosclerotic cardiovascular disease with 
cardiac dysfunction, and mitral valvular disease.  Dr. K.E.W. 
maintained that pulmonary hypertension of any cause would not 
have precipitated these disease states and therefore, in any 
circumstance would not be considered a cause of death given 
the previously enumerated causes of death on the veteran's 
death certificate.  

In a January 2005 letter, Dr. H.R.M. provided a response to 
Dr. K.E.W.'s November 2004 IME opinion.  Dr. H.R.M. noted 
that Dr. K.E.W. conceded that the veteran had chronic 
adhesive pleuritis secondary to the penetrating shrapnel 
wound.  Dr. H.R.M. reiterated that several studies showed 
that the veteran had pulmonary hypertension.  Dr. H.R.M. also 
referenced the "classic paper" again and noted that Dr. 
K.E.W. failed to acknowledge it.  Dr. H.R.M. then revisited a 
point he made in his previous letter-namely, that an 
etiological factor in the veteran's cardiac condition was his 
excessive cigarette smoking.  Dr. H.R.M. reported that it was 
well known that cigarettes were a known etiological agent in 
the development of coronary artery disease and hypertension.  
Dr. H.R.M. maintained that he believed that the veteran's 
ischemic cardiomyopathy was secondary to these disorders.  

Next, Dr. H.R.M. noted that apparently Dr. K.E.W. was unaware 
of post-traumatic stress disorder and its relationship to 
drug and nicotine addiction.  Dr. H.R.M. contended that he 
could not "relate [the veteran's] aortic valve and mitral 
valve disease," which he noted were considered to be 
secondary to rheumatic heart disease, although he maintained 
that there was some suggestion that the aortic valve stenosis 
might have other etiological factors.  Dr. H.R.M. noted that 
when the veteran entered service there was no evidence of 
aortic and mitral valve disease, but he maintained that a 
more thorough review of the veteran's service record might 
show evidence of a strep sore throat or joint pains.  Dr. 
H.R.M. added that many cases of valvular heart disease have 
no history of rheumatic fever as an antecedent.  Dr. H.R.M. 
concluded that in most probability, the veteran's death was 
service related due to several factors-the "penetrating 
shrapnel of his right thorax, resulting in chronic adhesive 
pleuritis, and elevated pulmonary artery pressure with 
synptoms [sic] of dyspnea."  Dr. H.R.M. then maintained the 
following:

[T]he most striking relationship, in terms of 
service connection, is the very heavy use of drugs 
and nicotine attributable to PTSD, or as initially 
called Post-traumatic cerebral syndrome with 
nervousness.  This was the etiological factor in 
the development of arteriosclerotic heart disease, 
ischemic cardiomyopathy, and possibly aoric [sic] 
stenosis.

The above evidence shows that there are conflicting medical 
opinions of record with regard to the cause of the veteran's 
death.  The Board must therefore weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

This appeal has been decided on application of the doctrine 
of reasonable doubt.  If this claim hinged on whether the 
IME's opinion were the only relevant opinion on record, the 
disposition would not be favorable.  There are, however, two 
opposing opinions by H.R. M.  That physician did not 
substantially alter his earlier opinion even after analyzing 
the letter of the independent medical expert.  The expertise 
of Dr. H.R. M. has not been challenged.  His opinions contain 
no intrinsically inconsistent statements or inherently 
incredible declarations which would undercut its reliability.  
Are his arguments overwhelmingly probative?  No, but the 
ultimate conclusion conflicts with the IME's analysis, and 
there is no compelling basis to select the unfavorable 
opinion over the favorable opinion.    


ORDER

Service connection for the cause of the veteran's death is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


